Case 1:20-cv-01541-SB Document 26-1 Filed 06/15/21 Page 1 of 7 PageID #: 1187




                          Exhibit A
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 12 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 227
                                                                             1188
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 23 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 228
                                                                             1189
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 34 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 229
                                                                             1190
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 45 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 230
                                                                             1191
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 56 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 231
                                                                             1192
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document26-1
                                  13 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 67 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 232
                                                                             1193
